UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6335


STEPHEN SCOTT MITCHELL,

                  Plaintiff – Appellant,

             v.

SUSAN TROYANOS, Senior Probation and Parole Officer,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00049-RBS-FBS)


Submitted:    July 30, 2009                   Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Scott Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen   Scott    Mitchell   appeals    the   district     court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915A(b) (2006).           We have reviewed the record and

find   no   reversible    error.       Accordingly,    we     affirm    for   the

reasons stated by the district court.          See Mitchell v. Troyanos,

No. 2:09-cv-00049-RBS-FBS (E.D. Va. Feb. 13, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2